             Case 4:18-cv-05755-YGR Document 169 Filed 10/08/20 Page 1 of 2




 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4
                                NORTHERN DISTRICT OF CALIFORNIA
 5                                           (OAKLAND DIVISION)
 6

 7

 8
     YOLANDA BANKS-REED, et al.,                           CASE NO.: 18-cv-05755-YGR
 9
                               Plaintiffs,                JUDGMENT IN A CIVIL CASE
10
            v.
11
     JOSEPH MATEU, III,                                    Hon. Yvonne G. Rogers
12
                               Defendants.
13

14

15          (x) Jury Verdict. This action came before the Court for a trial by jury. The issues
16   have been tried and the jury has rendered its verdict.
17          () Decision by Court. This action came to trial or hearing before the Court. The issues
18   have been tried or heard and a decision has been rendered.
19          IT IS SO ORDERED AND ADJUDGED pursuant to the verdicts filed on March 11,
20   2020 (Doc. Nos. 134, 135), IT IS ORDERED, ADJUDGED AND DECREED THAT

21   judgment be entered in favor of Plaintiffs as follows:

22          Phase 1, 4th Amendment section 1983, Estate of Tindle against Defendant

23   JOSEPH MATEU, III:
                   Estate of Shaleem Tindle: $5,375,000.00.
24
            Phase 2, Wrongful death/comparative fault, Minor Plaintiffs S.A.T and S.I.T., by
25
                                                                                                  1
     and through their Guardian Ad Litem Ciarra Turner against Defendant JOSEPH
26
     MATEU, III:
27

                            Banks-Reed, et al., v. BART – Judgment in a Civil Trial

                                               18-cv-05755-YGR
           Case 4:18-cv-05755-YGR Document 169 Filed 10/08/20 Page 2 of 2




 1              Comparative Fault:
 2                     Joseph Mateu: 32%, Shaleem Tindle: 68%

 3              Wrongful Death damages:

 4                     Economic Damage: $10,800.00

 5
                       Non-economic damages: $1,900,000.00
          Costs and Attorneys’ fees to be determined.
 6

 7

 8
 9   Dated: _________________
            October 8, 2020                           ______________________________
                                                      Hon. Yvonne Gonzalez Roger
10                                                    UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                       2
26

27

                         Banks-Reed, et al., v. BART – Judgment in a Civil Trial

                                          18-cv-05755-YGR
